Exhibit 10.2

BROWN & BROWN, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

(Key Corporate Leaders / Profit Center Leaders / Other Leaders)

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
____________, 20__ (the “Date of Grant”), between Brown & Brown, Inc., a Florida
corporation (together with its subsidiaries, the “Company”) and _________ (the
“Grantee”), pursuant to the terms and conditions of the Brown & Brown, Inc. 2019
Stock Incentive Plan, as amended (the “Plan”). Any term capitalized but not
defined in this Agreement will have the meaning set forth in the Plan.

 

The Plan provides to the Compensation Committee of the Board of Directors of the
Company (the "Committee") the discretion and authority to grant Awards of shares
of the common stock of the Company, par value $.10 per share (the “Common
Stock”), contingent on transferability restrictions, vesting conditions, and
additional terms and conditions provided by the Committee. The Plan identifies
such an Award as a Restricted Stock Award. Pursuant to the terms of the Plan,
the Committee desires to grant a Restricted Stock Award with time-based vesting
conditions to the Grantee effective as of the Date of Grant. The Grantee desires
to accept the Restricted Stock Award and agrees to be bound by the terms and
conditions of the Plan and this Restricted Stock Award Agreement. Accordingly,
the Company and the Grantee hereby agree to the restrictions, terms, and
conditions set forth below.

 

1.Grant of Restricted Shares. The Company grants to the Grantee _____________
(________) shares of Common Stock (the “Restricted Shares”).

 

2.Vesting of Restricted Shares. Except as otherwise provided in Section 3 of
this Agreement in the event of a Change in Control or the termination of the
Grantee's employment with the Company as a result of death or Disability, the
Grantee's interest in the Restricted Shares will become fully vested and
nonforfeitable on the fifth (5th) anniversary of the Date of Grant, provided
that the Grantee has been continuously employed by the Company since the Date of
Grant. Except as otherwise provided in Section 3 of this Agreement, if the
Grantee's employment terminates for any reason before the fifth (5th)
anniversary of the Date of Grant, the Grantee's interest in the Restricted
Shares will be forfeited. For the avoidance of doubt, any reference in this
Agreement to "employment with the Company" or "employed by the Company" will be
deemed to include service as a non-Employee member of the Company's Board of
Directors, and a Grantee's continuous employment with the Company will not be
considered interrupted in the event of a change in the status of the Grantee
from Employee to non-Employee Director, or from non-Employee Director to
Employee, or from full-time Employee to part-time Employee.

 

 

--------------------------------------------------------------------------------

 

3.Treatment of Restricted Shares upon Change in Control, or Termination of
Employment as a Result of Death or Disability.

 

(a)Change in Control. If the Grantee's employment with the Company terminates by
reason of Termination After Change in Control (as defined below) after the Date
of Grant, but before the Grantee's interest in the Restricted Shares becomes
fully vested and nonforfeitable in accordance with Section 2 of this Agreement,
the Restricted Shares will become fully vested and nonforfeitable as of the date
of such Termination After Change in Control. For purposes of this Section 3(a),
the following definitions will apply:

 

(1)“Termination After Change in Control” will mean either of the following
events occurring after a Change in Control:

 

(A)termination by the Company of the Grantee’s employment with the Company,
within twelve (12) months following a Change in Control, for any reason other
than Termination for Cause (as defined below); or

 

(B)upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment with the Company within twelve (12) months following
the Change in Control.

 

Notwithstanding any provision herein to the contrary, Termination After Change
in Control will not include any termination of the Grantee’s employment with the
Company which: (i) is a Termination for Cause (as defined below); (ii) is a
result of the Grantee’s death or Disability; (iii) is a result of the Grantee’s
voluntary termination of employment with the Company other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Change in Control.

 

(2)“Termination for Cause” will mean termination by the Company of the Grantee’s
employment with the Company for any of the following reasons: (i) theft,
dishonesty, or falsification of any employment or Company records; (ii) improper
use or disclosure of the Company’s confidential or proprietary information;
(iii) the Grantee’s failure or inability to perform any reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such continued failure or inability; (iv) any material breach by the
Grantee of any employment agreement between the Grantee and Company, which
breach is not cured pursuant to the terms of such agreement; or (v) the
Grantee’s conviction of any criminal act which, in the Company’s discretion,
impairs Grantee’s ability to perform his or her duties with the
Company.  Termination for Cause pursuant to the foregoing will be determined in
the discretion of the Company.

 

(3)“Constructive Termination” will mean any one or more of the following:

 

(A)without the Grantee’s express written consent, the assignment to the Grantee
of any duties, or any limitation of the Grantee’s responsibilities,

2

 

--------------------------------------------------------------------------------

 

substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Change in Control;

 

(B)without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Change in Control, or the imposition of travel
requirements substantially more demanding of the Grantee than such travel
requirements existing immediately prior to the date of a Change in Control;

 

(C)any failure by the Company to pay, or any material reduction by the Company
of, (i) the Grantee’s base salary in effect immediately prior to the date of the
Change in Control (unless comparable reductions are concurrently made for all
other employees of the Company with responsibilities, organizational level and
title comparable to the Grantee’s), or (ii) the Grantee’s bonus compensation, if
any, in effect immediately prior to the date of the Change in Control (subject
to applicable performance requirements with respect to the actual amount of
bonus compensation earned by the Grantee); or

 

(D)any failure by the Company to (i) continue to provide the Grantee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company then held by
the Grantee, in any benefit or compensation plans and programs, including, but
not limited to, the Company’s life, disability, health, dental, medial, savings,
profit sharing, stock purchase and retirement plans, if any, in which the
Grantee was participating immediately prior to the date of the Change in
Control, or their equivalent, or (ii) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.

 

(b)Termination of Employment as a Result of Death or Disability. If the
Grantee’s employment with the Company terminates as a result of Grantee’s death
or disability before the Grantee's interest in the Restricted Shares becomes
fully vested and nonforfeitable in accordance with Section 2 of this Agreement
or is forfeited, the Restricted Shares will become vested and nonforfeitable on
the date on which the Grantee's employment with the Company terminates.

 

4.Adjustments in Number of Restricted Shares. If the shares of the Common Stock
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend or combination
of shares, the number and kind of Restricted Shares will be equitably adjusted
to reflect such changes in accordance with the Plan.  Any such adjustment made
by the Company's Board of Directors or the Committee will be final and binding
upon the Grantee, the Company, their

3

 

--------------------------------------------------------------------------------

 

respective heirs, administrators, personal representatives, successors, assigns,
and all other interested persons.

 

5.Delivery of Vested Restricted Shares; No Fractional Shares. Subject to the
provisions of Section 10 relating to tax withholding, the delivery to the
Grantee of the Restricted Shares that become fully vested and nonforfeitable
under Section 2 or Section 3 of this Agreement will be, at the Company’s option,
evidenced by a share certificate delivered to the Grantee, or other physical or
electronic evidence of Common Stock ownership, including, without limitation,
deposit of shares into a stock brokerage account maintained for the Grantee or
credit to a book-entry account for the benefit of the Grantee maintained by the
Company’s stock transfer agent or its designee. Notwithstanding any provision of
this Agreement to the contrary, any fractional share that would otherwise result
from the application of any provision of this Agreement will be rounded down to
the nearest whole number, as determined by the Committee in its discretion.

 

6.Dividend Rights.  If a cash dividend is declared on shares of the Common Stock
after the Date of Grant, but before the Grantee's interest in the Restricted
Shares becomes fully vested and nonforfeitable or is forfeited, the Company will
pay the cash dividend directly to the Grantee with respect to the Restricted
Shares.  If a stock dividend is declared after the Date of Grant, but before the
Grantee's interest in the Restricted Shares becomes fully vested and
nonforfeitable or is forfeited, the stock dividend will be treated as part of
the grant of that portion of the related Restricted Shares, and the Grantee's
interest in such stock dividend will become vested and nonforfeitable, or will
be forfeited, at the same time as the Restricted Shares with respect to which
the stock dividend was paid becomes vested and nonforfeitable or are forfeited.
The disposition of each other form of dividend that may be declared after the
Date of Grant, but before the Grantee's interest in the Restricted Shares
becomes fully vested and nonforfeitable or is forfeited, will be made in
accordance with such rules as the Committee may adopt with respect to such
dividend.

 

7.Voting Rights.  The Grantee will be allowed to exercise voting rights with
respect to the Restricted Shares after the Date of Grant even though the
Grantee's interest in such Restricted Shares has not yet become fully vested and
nonforfeitable.

 

8.Administration. The Committee will have the power to interpret this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Agreement as are consistent with the Plan, and to interpret or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Grantee, the
Company, and all other interested persons.  No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement or any similar agreement to
which the Company is a party.

 

4

 

--------------------------------------------------------------------------------

 

9.Non-Transferability.

 

(a)In General. Neither the Restricted Shares nor any interest or right therein
or part thereof will be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof will be null and
void and of no effect; provided, however, that this Section 9 will not prevent
transfers by will or by the applicable laws of descent and distribution or by a
beneficiary designation in accordance with this Section 9.

 

(b)Beneficiary Designations. The Grantee may designate a beneficiary or
beneficiaries to exercise any rights or receive any benefits with respect to the
Restricted Shares following the Grantee’s death. To be effective, such
designation must be made in accordance with such procedures and in such written
or electronic form as prescribed by the Company (or its designee) for such
purpose. If the Grantee fails to designate a beneficiary, or if no designated
beneficiary survives the Grantee’s death, the Grantee’s estate will be deemed
the Grantee’s beneficiary. A beneficiary designation may be changed or revoked
by the Grantee’s sole action, provided that the change or revocation is made in
accordance with such procedures and in such written or electronic form as
prescribed by the Company (or its designee) for such purpose. Unless otherwise
provided in the beneficiary designation, each designation made by the Grantee
will revoke all prior designations made by the Grantee.

 

10.Withholding. The Grantee will pay all applicable federal and state income and
employment taxes that the Company is required to withhold at any time with
respect to the Restricted Shares. Such payment will be made in full by the
deduction from the number of vested and nonforfeitable Restricted Shares
otherwise deliverable by Company upon vesting and nonforfeitability of any
portion of the Restricted Shares, the smallest number of whole shares which,
when multiplied by the fair market value of a share of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
requirement. Grantee's entry into this Agreement will confirm Grantee’s
instruction and authorization to the Company to satisfy withholding obligations
with respect to the Restricted Shares in this manner.

 

11.Notices. Any notice to be given under the terms of this Agreement to the
Company will be addressed to the Company in care of its Secretary and any notice
to be given to the Grantee will be addressed to the address on file for the
Grantee with the Company’s Payroll Department. By a notice given pursuant to
this Section 11, either party may hereafter designate a different address for
notices to be given to such party.  Any notice required to be given to the
Grantee will, if the Grantee is then deceased, be given to the Grantee's
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section 11.  Any notice will have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.

5

 

--------------------------------------------------------------------------------

 

 

12.Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

13.Disposition. Upon receipt of any of the Restricted Shares as a result of the
satisfaction of all conditions to the grant of the Restricted Shares, the
Grantee will, if requested by the Company in order to assure compliance with
applicable law, hold such Restricted Shares for investment and not with the view
toward resale or distribution to the public and, if so requested by the Company,
will deliver to the Company a written statement signed by the Grantee and
satisfactory to the Company to that effect. In such instance, the Grantee will
give prompt notice to the Company of any disposition or other transfer of any
Restricted Shares acquired under this Agreement. Such notice will specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.

 

14.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together will
constitute one agreement.

 

15.Severability. If any provision, or any part thereof, of this Agreement should
be held by any court to be illegal, invalid or unenforceable, either in whole or
in part, such illegality, invalidity or unenforceability will not affect the
legality, validity or enforceability of the remaining provisions, or any part
thereof, all of which will remain in full and effect.

 

16.Entire Agreement; Amendments. This Agreement (including any documents or
instruments referred to herein) constitutes the entire agreement regarding the
Restricted Shares among the parties and supersedes all prior agreements, and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. The Committee may amend this Agreement, provided that if
the Committee determines, in its discretion, that an amendment of this Agreement
is likely to materially impair the rights of the Grantee, such amendment will
not be implemented without the consent of the Grantee, except to the extent that
such amendment is required for compliance with applicable law, stock market or
exchange rules and regulations, or accounting or tax rules and regulations.

 

17.Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Florida, without regard to choice of
law principles.

 

6

 

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties as of the date first written above.

 

                                                                        BROWN &
BROWN, INC.

                                                                                          

                                                                        By:
_______________________________

                                                                              
R. Andrew Watts

           Executive Vice President, Treasurer &     Chief Financial Officer

 

                                                                        GRANTEE

 

                                                                              _______________________________

7

 